Case 3:20-cv-00590-DPJ-FKB Document1 Filed 09/03/20 Page 1 of 8

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI |
FILED
=9
IN THE UNITED STATES DISTRICT COURT SEP ~3 2020
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI ARTUR JOHNSTON
JACKSON DIVISION BY alld

TINA SCOTT PLAINTIFF
VS. CIVIL ACTION NO. 3: A0 cy BIO OPI FAI
PAT SALMON & SONS, INC.; TRISAL LEASING
COMPANY, INC.; CARL WILSON; JOHN DOE
PERSONS A-M; AND JOHN DOE ENTITIES N-Z DEFENDANTS

COMPLAINT
JURY TRIAL DEMANDED

 

COMES NOW Plaintiff, Tina Scott, by and through counsel and in support of this their
Complaint for damages against the defendants, Pat Salmon & Sons, Inc.; Trisal Leasing
Company, Inc.; Carl Wilson; John Doe Persons A-M; and John Doe Entities N-Z, respectfully

alleges the following:

I. PARTIES
1. That Plaintiff, Tina Scott, is an adult resident citizen of Hinds County,
Mississippi.
Be That Pat Salmon & Sons, Inc. is an Arkansas Corporation registered to do

business in and conducting business in the State of Mississippi. It may be served with process
of this Court by serving its registered agent for service of process, National Registered Agents,
Inc. at 645 Lakeland East Dr., Suite 101, Flowood, Mississippi 39232.

3. That Defendant Trisal Leasing Company, Inc. is an Arkansas corporation
conducting business in the State of Mississippi. It may be served with process of this Court by
serving its President, Wayne Hoovestol, at the corporation’s office located at 4600 E. McCain,

North Little Rock, Arkansas 72117 as well as by serving any other officer of the corporation.
Case 3:20-cv-00590-DPJ-FKB Document1 Filed 09/03/20 Page 2 of 8

4. That Defendant Carl Wilson is an adult resident citizen of Arkansas, and may be
served with process of this Court at his residence which is located at 102 Lansing Avenue,
Parkin, Arkansas, 72373.

5. Defendants, John Doe Persons A-M (“JDP”) and John Doe Entities N-Z (“JDE”)
are individuals and entities presently unknown to Plaintiff at this time and are named in this
lawsuit pursuant to Rule 9(h) of the Mississippi Rules of Civil Procedure. All allegations and
claims asserted herein against Defendant(s) are incorporated by reference against JDP and JDE.
JDP and JDE will be identified by name and joined in this action, by amendment of the
Complaint, pursuant to the Mississippi Rules of Civil Procedure, when the information to do so
becomes available.

II. JURISDICTION AND VENUE

6. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because
the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000), exclusive of
interest and costs, and because there is complete diversity of citizenship between Tina Scott and
Defendants.

7. Venue in this Court is proper pursuant to 28 U.S.C. §1391 in that a substantial
part of the events or omissions giving rise to the claims asserted herein occurred in this District,
and Defendants are subject to personal jurisdiction in this district.

Il. STATEMENT OF FACTS

8. On or about February 27, 2019, Plaintiff Tina Scott was a southbound motorist
on Interstate 55 in Madison County, Mississippi. On this date, Car] Wilson was operating Trisal
Leasing Company, Inc.’s 2017, Volvo tractor-trailer also traveling southbound on Interstate 55 in
Madison County, Mississippi. Both vehicles were in the right lane of travel, and Defendant
Wilson was travelling behind Plaintiff Scott at a substantial distance. Due to it raining and two

(2) other tractor-trailers passing her at a high rate of speed, Plaintiff Scott slowed down out of an
Case 3:20-cv-00590-DPJ-FKB Document1 Filed 09/03/20 Page 3 of 8

abundance of caution. Abruptly, and without warning, Defendant Wilson failed to yield to the
Plaintiff's right of way and negligently slammed into the rear of Plaintiff's vehicle. The force of
the impact generated by the loaded tractor-trailer striking the Plaintiff's vehicle from the rear
slammed Plaintiffs body backward and then forward catching the seatbelt with great force,
causing injuries to Plaintiff’s head, neck, shoulder, and back.

9, As a result of the automobile accident, Plaintiff has suffered mentally,
emotionally, and physically. In addition to the expenses incurred by Plaintiff, she sustained, and
continues to sustain, pain and suffering to various parts of her body as a result of this accident.

IV. CAUSES OF ACTION
COUNT ONE (1) - NEGLIGENCE

10. Plaintiff re-alleges and incorporates by reference the preceding paragraphs above,
as if set forth in full hereinafter.

11. The above-described collision and resulting injuries of Plaintiff and the resulting
loss and damages sustained by Plaintiff were proximately caused or contributed to by the
negligence of Defendants.

12.  Disregarding his duty as a motorist, Defendant Wilson was guilty of one or more
of the following:

(a) Failure to use that degree of care and caution in the operation of his
vehicle as was required of a reasonable and prudent person under the same
or similar circumstances existing at the time of the accident;

(b) —‘ Failure to properly control his vehicle;

(c) Failure to keep a proper look-out and be on the alert;

(d) Failure to take evasive action to prevent or avoid the collision;

(e) Failure to have his vehicle in proper working order;
Case 3:20-cv-00590-DPJ-FKB Document1 Filed 09/03/20 Page 4 of 8

(f) Failure to operate his vehicle at a speed that was safe and responsible
under the circumstances;

(g) Failure to yield to traffic;

(h) ‘Failure to maintain a safe distance between his vehicle and Plaintiff's
vehicle;

(i) Operating the vehicle he was driving while using his cellular telephone;

(j) Operating the vehicle he was driving at an excessive rate of speed under
the circumstances then and there existing;

(k) Failure to judge the distance between his vehicle and Plaintiff's vehicle;

(1) Failure to apply the brakes of his vehicle, so as to avoid crashing into
Plaintiff's vehicle; and

(m) Any and all other negligent acts and/or omissions which may be shown
during the course of proceedings on this cause.

13. Said negligent acts and/or omissions of Defendant Carl Wilson were proximate

and/or contributing causes of the above-described collision on February 27, 2019, the resulting

injuries sustained by Plaintiff, and the resulting losses and damages as described hereinafter.

14. ‘At all times relevant to this cause of action, Defendant Carl Wilson was an

employee of Trisal Leasing Company, Inc. and/or Pat Salmon & Sons, Inc. acting in the course

and scope of his employment. Therefore, his actions and/or omissions in and around the time of

the accident in question are attributable to and imputed to his employer, Trisal Leasing

Company, Inc. and/or Pat Salmon & Sons, Inc., through the application of the doctrine of

respondeat superior.

COUNT TWO (2) - NEGLIGENT ENTRUSTMENT

15. Plaintiff re-alleges and incorporates by reference the preceding paragraphs above,

as if set forth in full hereinafter.
Case 3:20-cv-00590-DPJ-FKB Document1 Filed 09/03/20 Page 5 of 8

16. —_‘ At all times mentioned, it is believed that Defendant, Trisal Leasing Company,
Inc. was the owner of the tractor-trailer combination driven by Defendant Wilson. If said belief
is mistaken and the owner of the tractor-trailer combination driven by Defendant Wilson is some
person unknown to the Plaintiff at this time, the Plaintiff asserts the allegations in this Count
Two against said John Doe Persons A-M and John Doe Entities N-Z to be substituted as party
Defendants at a later time.

17. Disregarding its duty as the owner of the tractor-trailer, Defendant Trisal Leasing
Company, Inc., John Doe Persons A-M and/or John Doe Entities N-Z, negligently entrusted said
vehicle to Defendant Wilson. Defendants Trisal Leasing Company, Inc., John Doe Persons
A-M and/or John Doe Entities N-Z knew or should have known that Defendant Wilson was
reckless, careless, and/or an incompetent driver. Permitting Defendant Wilson to drive the
tractor-trailer under such circumstances constitutes negligent entrustment of said vehicle on the
part of Defendants Trisal Leasing Company, Inc., John Doe Persons A-M and/or John Doe
Entities N-Z.

18. Defendants Trisal Leasing Company, Inc., John Doe Persons A-M and/or John
Doe Entities N-Z, before and at the time of the collision described herein, was guilty of
negligent acts and/or omissions which include, but are not necessarily limited to, the following:

(a) Failing to properly train and/or supervise Defendant Wilson;

(b) — Failing to ensure that its vehicle was in proper operating condition before
dispatching it to be driven on public highways and/or roadways;

(c) Failing to exercise proper control over the use and storage of the
tractor-trailer, which it knew or should have known was being used in an
unsafe manner or could be used in an unsafe manner;

(d)  Negligently entrusting the vehicle to Defendant Wilson; and

(e) Any and all other negligent acts and/or omissions which may be shown
during the course of proceedings on this cause.
Case 3:20-cv-00590-DPJ-FKB Document1 Filed 09/03/20 Page 6 of 8

19. Said negligence by Defendants Trisal Leasing Company, Inc., John Doe Persons
A-M and/or John Doe Entities N-Z was a proximate and/or contributing cause of the
above-described collision on February 27, 2019, the resulting injuries sustained by Plaintiff, and
the resulting losses and damages as described hereinafter.

COUNT THREE (3) — GROSS
NEGLIGENCE, PUNITIVE DAMAGES, ETC.

20. ‘Plaintiff re-alleges and incorporates by reference the preceding paragraphs above,
as if set forth in full hereinafter.

21. The aforesaid actions and omissions of Defendants constitute intentional, willful,
unlawful, and reckless conduct and a wanton disregard of the rights of the Plaintiff and other
members of the public using the highways and/or roadways of this country and/or constitutes
such gross negligence and recklessness as to show a total lack of regard as to the rights of the
Plaintiff and other members of the public utilizing the highways and/or roadways of this country,
which entitles the Plaintiff to recover punitive and exemplary damages against said Defendants.

V. DAMAGES

22. Plaintiff re-alleges and incorporates by reference the preceding paragraphs above,
as if set forth in full hereinafter.

23. Asadirect and proximate result of the concurrent negligent acts/omissions of said
Defendants, Plaintiff sustained injuries and incurred substantial damages as listed hereinbelow
including, but not limited to, the following:

(a) Past, present, and future doctor, hospital, drug, and medical bills;
(b) Past, present and future mental anguish and emotional distress;
(c) Past, present and future physical pain and suffering;

(d) Inconvenience and discomfort;
Case 3:20-cv-00590-DPJ-FKB Document1 Filed 09/03/20 Page 7 of 8

(e) Permanent physical impairment;

(f) Disfigurement;

(g) Loss of enjoyment of life;

(h) Lost wages and loss of wage earning capacity;
(i) Punitive damages; and

(j) Any other relief which the Court or jury deems just or appropriate based
upon the circumstances.

VI. RELIEF DEMANDED
WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a trial by jury and that

Defendants Pat Salmon & Sons, Inc.; Trisal Leasing Company, Inc.; Carl Wilson; John Doe
Persons A-M; and John Doe Entities N-Z, be served with process of this Court, to appear and
answer same, and that after due proceedings be had, there be a monetary judgment herein in
favor of Plaintiff of and from Defendants for:

(a) Actual and compensatory damages;

(b) Punitive and exemplary damages;

(c) Reasonable attorney fees;

(d) Pre-judgment and post-judgment interest and all costs accrued in this
action; and

(e) Any other legal or equitable relief the Court deems just and appropriate
under the circumstances.

RESPECTFULLY SUBMITTED, this the: / ~__ day of August, 2020.

TINA SCOTT

B .

CRD PATRICK \
ATTORNEY FOR PLAINTIFF

 
Case 3:20-cv-00590-DPJ-FKB Document1 Filed 09/03/20 Page 8 of 8

OF COUNSEL:

KOBS & PHILLEY, PLLC

JARED A. KOBS, MSB NO. 101612
BENJAMIN N. PHILLEY, MSB NO. 101556
JAY M. KILPATRICK, MSB NO. 100136
Post Office Box 2230

Madison, Mississippi 39130-2230

216 W. Jackson St.

Ridgeland, Mississippi 39157

Telephone: 601.856-7800

Facsimile: 601.856-7031

E-mail: jkilpat@kobsphilley.com
